Citation Nr: 1519594	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, adjustment disorder, and anxiety, claimed as angina and anxiety attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from February 1981 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for anxiety and angina. A review of the VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, a March 2015 statement of the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2005 rating decision denied service connection for a chest condition on the basis that there was no evidence of such a disability. The Veteran submitted another claim for chest pain, and hypertension, in May 2008. In September 2008, the RO denied service connection for hypertension on a direct basis and denied service connection for chest pain on the basis that new and material evidence sufficient to reopen a previously denied claim had not been received. 

However, in a May 2008 statement, the Veteran requested that his chest pain claim be considered as a claim of entitlement to service connection for angina and anxiety attacks. In a February 2009 statement, deemed a new claim by the RO, he reported that he was evaluated during service for chest pains and anxiety. In his March 2010 Notice of Disagreement (NOD), the Veteran asserted that he incurred anxiety and chest pains during service and that his current chronic condition is anxiety. It appears that the Veteran seeks service connection for an acquired psychiatric disorder, citing his in-service chest pains as symptoms thereof. He specifically reported that his current chronic condition is anxiety and does not currently assert entitlement to a chest and/or cardiac condition. The Board thus need not consider whether there is new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for chest pain, as the issue, captioned on the title page herein, is entitlement to service connection for an acquired psychiatric disorder.

The most recent VA treatment records for review are dated in August 2010. On remand, the AOJ should obtain and associate with the Veteran's claims file his updated VA treatment records.

The Veteran asserts that his current acquired psychiatric disorder, panic disorder, adjustment disorder, and anxiety, diagnosed during VA treatment over the course of the appeal, is related to service on the basis that he complained of chest pains and was evaluated for anxiety. Indeed, his service treatment records dated on a number of occasions demonstrate that the Veteran complained of chest pain. He was diagnosed with anxiety during treatment in March 1994, at which time he reported chest pain. On another occasion in March 1994, he was diagnosed with probable anxiety attack after reporting chest pains. He was diagnosed with pleuritic chest pain in December 1996, angina in March 1998, atypical chest pain probably second to esophageal spasm in March 1998, atypical chest pain in April 1998, atypical chest pain with a notation indicating that the treatment provider had the impression of some gastroesophageal cause in October 1999. In November 1999, he reported chest pain and the treatment provider noted that they could not rule out anxiety disorder. 

In an August 2010 statement, one of the Veteran's VA treatment providers opined that it was likely that the Veteran's panic disorder with agoraphobia began during military service. The treatment provider noted that the opinion was based on her assessment of the Veteran and his reported medical history. The treatment provider did not provide rationale for her opinion and did not review the Veteran's service treatment records; and without such, the opinion is not probative. On remand, the AOJ should afford the Veteran a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present, as well as his diagnosed panic disorder, adjustment disorder, and anxiety. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Charleston, South Carolina, dated since August 2010. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present, as well as his panic disorder, adjustment disorder, and anxiety, diagnosed during the current appeal. All indicated tests and studies should be conducted. The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disorder, including, but not limited to, panic disorder, adjustment disorder, and anxiety, were incurred in service, or are otherwise related to service, specifically considering the Veteran's in-service instances of treatment and evaluation for chest pain and probable anxiety attack, anxiety, and atypical chest pain, considering his lay statements as to his in-service and post-service symptoms.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim on appeal, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




